NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 28 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KEVIN DANIEL QUILLINAN,                         No. 18-16163

                Plaintiff-Appellee,             D.C. No. 4:17-cv-00077-KAW

 v.
                                                MEMORANDUM*
RUSSELL AINSWORTH; et al.,

                Defendants-Appellants.

                  Appeal from the United States District Court
                      for the Northern District of California
                Kandis A. Westmore, Magistrate Judge, Presiding**

                          Submitted February 19, 2019***

Before:      FERNANDEZ, SILVERMAN, and WATFORD, Circuit Judges.

      Defendants appeal from the district court’s order denying their motion for

sanctions in Quillinan’s civil Racketeer Influenced and Corrupt Organizations Act



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Defendants’ request for oral
argument, set forth in their opening brief, is denied.
(“RICO”) action. We have jurisdiction under 28 U.S.C. § 1291. We review for an

abuse of discretion. Winterrowd v. Am. Gen. Annuity Ins. Co., 556 F.3d 815, 819

(9th Cir. 2009). We affirm.

      The district court did not abuse its discretion by denying defendants’ motion

for sanctions because defendants failed to develop the record sufficiently to

demonstrate that sanctions were warranted. See Christian v. Mattel, Inc., 286 F.3d
1118, 1127 (9th Cir. 2002) (factors to consider in determining whether to impose

sanctions under Federal Rule of Civil Procedure 11); De Long v. Hennessey, 912
F.2d 1144, 1147-48 (9th Cir. 1990) (factors to consider in determining whether to

declare an individual a vexatious litigant and order pre-filing restrictions).

      Quillinan’s motion to take judicial notice (Docket Entry No. 13) is denied as

unnecessary.

      AFFIRMED.




                                           2                                     18-16163